 


109 HR 4738 IH: Commission to Strengthen Confidence in Congress Act of 2006
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4738 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Udall of Colorado introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To establish a commission to strengthen confidence in Congress. 
 
 
1.Short titleThis Act may be cited as the Commission to Strengthen Confidence in Congress Act of 2006. 
2.Establishment of commissionThere is established in the legislative branch a commission to be known as the Commission to Strengthen Confidence in Congress (in this Act referred to as the Commission). 
3.PurposesThe purposes of the Commission are to— 
(1)evaluate and report the effectiveness of current congressional ethics requirements, if penalties are enforced and sufficient, and make recommendations for new penalties; 
(2)weigh the need for improved ethical conduct with the need for lawmakers to have access to expertise on public policy issues; 
(3)determine and report minimum standards relating to official travel for Members of Congress and staff; 
(4)evaluate the range of gifts given to Members of Congress and staff, determine and report the effects on public policy, and make recommendations for limits on gifts; 
(5)evaluate and report the effectiveness and transparency of congressional disclosure laws and recommendations for improvements; 
(6)assess and report the effectiveness of the ban on Members of Congress and staff from lobbying their former office for 1 year and make recommendations for altering the time frame; 
(7)make recommendations to improve the process whereby Members of Congress can earmark priorities in appropriations Acts, while still preserving congressional power of the purse; 
(8)evaluate the use of public and privately funded travel by Members of Congress and staff, violations of Congressional rules governing travel, and make recommendations on limiting travel; and 
(9)investigate and report to Congress on its findings, conclusions, and recommendations for reform. 
4.Composition of commission 
(a)MembersThe Commission shall be composed of 10 members, of whom— 
(1)the chair and vice chair shall be selected by agreement of the majority leader and minority leader of the House of Representatives and the majority leader and minority leader of the Senate; 
(2)2 members shall be appointed by the senior member of the Senate leadership of the Republican Party, 1 of which is a former member of the Senate; 
(3)2 members shall be appointed by the senior member of the Senate leadership of the Democratic Party, 1 of which is a former member of the Senate; 
(4)2 members shall be appointed by the senior member of the leadership of the House of Representatives of the Republican Party, 1 of which is a former member of the House of Representatives; and 
(5)2 members shall be appointed by the senior member of the leadership of the House of Representatives of the Democratic Party, 1 of which is a former member of the House of Representatives. 
(b)Qualifications; initial meeting 
(1)Political party affiliationFive members of the Commission shall be Democrats and 5 Republicans. 
(2)Nongovernmental appointeesAn individual appointed to the Commission may not be an officer or employee of the Federal Government or any State or local government. 
(3)Other qualificationsIt is the sense of Congress that individuals appointed to the Commission should be prominent United States citizens, with national recognition and significant depth of experience in professions such as governmental service, government consulting, government contracting, the law, higher education, historian, business, public relations, and fundraising. 
(4)Deadline for appointmentAll members of the Commission shall be appointed on a date 3 months after the date of enactment of this Act. 
(5)Initial meetingThe Commission shall meet and begin the operations of the Commission as soon as practicable. 
(c)Quorum; vacanciesAfter its initial meeting, the Commission shall meet upon the call of the chairman or a majority of its members. Six members of the Commission shall constitute a quorum. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made. 
5.Functions of commissionThe functions of the Commission are to submit to Congress a report required by this Act containing such findings, conclusions, and recommendations as the Commission shall determine, including proposing organization, coordination, planning, management arrangements, procedures, rules and regulations— 
(1)related to section 3; or 
(2)related to any other areas the commission unanimously votes to be relevant to its mandate to recommend reforms to strengthen ethical safeguards in Congress. 
6.Powers of commission 
(a)Hearings and evidenceThe Commission or, on the authority of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out this Act— 
(1)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, administer such oaths; and 
(2)subject to subsection (b), require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Commission or such designated subcommittee or designated member may determine advisable. 
(b)Subpoenas 
(1)In generalA subpoena may be issued under this subsection only— 
(A)by the agreement of the chair and the vice chair; or 
(B)by the affirmative vote of 6 members of the Commission. 
(2)SignatureSubject to paragraph (1), subpoenas issued under this subsection may be issued under the signature of the chairman or any member designated by a majority of the Commission, and may be served by any person designated by the chairman or by a member designated by a majority of the Commission. 
(c)Obtaining InformationUpon request of the Commission, the head of any agency or instrumentality of the Federal Government shall furnish information deemed necessary by the panel to enable it to carry out its duties. 
7.Administration 
(a)CompensationExcept as provided in subsection (b), members of the Commission shall receive no additional pay, allowances, or benefits by reason of their service on the Commission. 
(b)Travel Expenses and Per DiemEach member of the Commission shall receive travel expenses and per diem in lieu of subsistence in accordance with sections 5702 and 5703 of title 5, United States Code. 
(c)Staff and Support Services 
(1)Staff director 
(A)AppointmentThe Chair (or Co-Chairs) in accordance with the rules agreed upon by the Commission shall appoint a staff director for the Commission. 
(B)CompensationThe staff director shall be paid at a rate not to exceed the rate established for level V of the Executive Schedule under section 5315 of title 5, United States Code. 
(2)StaffThe Chair (or Co-Chairs) in accordance with the rules agreed upon by the Commission shall appoint such additional personnel as the Commission determines to be necessary. 
(3)Applicability of civil service lawsThe staff director and other members of the staff of the Commission shall be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and shall be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates. 
(4)Experts and consultantsWith the approval of the Commission, the staff director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code. 
(d)Physical FacilitiesThe Architect of the Capitol, in consultation with the appropriate entities in the legislative branch, shall locate and provide suitable office space for the operation of the Commission on a nonreimbursable basis. The facilities shall serve as the headquarters of the Commission and shall include all necessary equipment and incidentals required for the proper functioning of the Commission. 
(e)Administrative Support Services and Other Assistance 
(1)In generalUpon the request of the Commission, the Architect of the Capitol and the Administrator of General Services shall provide to the Commission on a nonreimbursable basis such administrative support services as the Commission may request. 
(2)Additional supportIn addition to the assistance set forth in paragraph (1), departments and agencies of the United States may provide the Commission such services, funds, facilities, staff, and other support services as the Commission may deem advisable and as may be authorized by law. 
(f)Use of MailsThe Commission may use the United States mails in the same manner and under the same conditions as Federal agencies and shall, for purposes of the frank, be considered a commission of Congress as described in section 3215 of title 39, United States Code. 
(g)PrintingFor purposes of costs relating to printing and binding, including the cost of personnel detailed from the Government Printing Office, the Commission shall be deemed to be a committee of the Congress. 
8.Security clearances for commission members and staffThe appropriate Federal agencies or departments shall cooperate with the Commission in expeditiously providing to the Commission members and staff appropriate security clearances to the extent possible pursuant to existing procedures and requirements, except that no person shall be provided with access to classified information under this Act without the appropriate security clearances. 
9.Commission reports; termination 
(a)Annual reportsThe Commission shall submit— 
(1)an initial report to Congress not later than July 1, 2006; and 
(2)annual reports to Congress after the report required by paragraph (1);containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members. 
(b)Administrative activitiesDuring the 60-day period beginning on the date of submission of each annual report and the final report under this section, the Commission shall— 
(1)be available to provide testimony to committees of Congress concerning such reports; and 
(2)take action to appropriately disseminate such reports. 
(c)Termination of commission 
(1)Final reportAt such time as a majority of the members of the Commission determines that the reasons for the establishment of the Commission no longer exist, the Commission shall submit to Congress a final report containing information described in subsection (a). 
(2)TerminationThe Commission, and all the authorities of this Act, shall terminate 60 days after the date on which the final report is submitted under paragraph (1), and the Commission may use such 60-day period for the purpose of concluding its activities. 
10.FundingThere are authorized such sums as necessary to carry out this Act. 
 
